Electronically Filed
                                                        Supreme Court
                                                        SCOT-11-0000138
                                                        18-MAR-2011
                                                        11:14 AM



                        NO. SCOT-11-0000138


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                MATTHAN J. S. PATTIOAY, Petitioner,


                                vs.


   DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of Matthan J.S. Pattioay’s complaint


filed in the supreme court on March 8, 2011, it appears we lack


jurisdiction to consider the complaint.   See HRS § 602-5 (Supp.


2010).   Therefore,


           IT IS HEREBY ORDERED that the complaint is dismissed.


          DATED:   Honolulu, Hawai'i, March 18, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna